Title: To George Washington from Jonathan Trumbull, Sr., 13 July 1775
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
Lebanon [Conn.] 13th July 1775

Suffer me to join in Congratulating you, on your appointment to be General and Commander in Chief of the Troops raised or to be raised for the Defence of American Liberty.
Men who have tasted of Freedom, and who have felt their personal Rights, are not easily taught to bear with encroachments on either, or brought to submit to oppression. Virtue ought always to be made the Object of Government: Justice is firm and permanent.
His Majesty’s Ministers have artfully induced the Parliament to join in their Measures, to prosecute the dangerous and increasing Difference between Great Britain and these Colonies with Rigour and Military Force: whereby the latter are driven to an absolute necessity to defend their Rights and Properties by raising Forces for their Security.
The Honorable Congress have proclaimed a Fast to be Observed by the Inhabitants of all the English Colonies on this Continent, to stand before the Lord in one Day, with public Humiliation; Fasting and Prayer, to deplore our many sins, to offer up our joint supplications to God, for forgiveness, and for His merciful Interposition for us in this Day of unnatural Darkness and Distress.
They have with one united voice appointed you to the high station you possess—The supream Director of all Events hath caused a wonderful Union of Hearts and Counsells to subsist amongst Us.
Now therefore be strong and very courageous, may the God of the Armies of Israel, shower down the blessings of His Divine Providence on You, give you Wisdom and Fortitude, cover your Head in the Day of Battle and Danger, add Success—convince our Enemies of their mistaken measures—and that all their attempts to deprive these Colonies of their inestimable constitutional Rights and Liberties are injurious and Vain. I am, with great Esteem & Regard Sir Your most Obedient humble Servant

Jonth. Trumbull

